The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The disclosure is objected to because of the following informalities: Page 1, in paragraph [0001], note that updated status information (i.e. patent number, issue date) should be provided for the parent patent application should be provided. Page 1, it is noted that there are two paragraphs that are numbered as “[0003]”. Accordingly, the second paragraph numbered as “[0003]” should be renumber as --[0004]-- and also note that all subsequent paragraph numbers should be rewritten as to be incremented by one to maintain the proper sequence of paragraph numbering. Page 2, in the heading, it is noted that --OF THE INVENTION-- should be inserted after “DETAIL DESCRIPTION” for consistency with PTO guidelines. Page 5, in paragraph [00018], 13th & 14th lines therein, note that the recitation of “material of second transmission line 120b is a same material as second transmission line 120b” is vague in meaning and thus appropriate clarification is needed. Page 5, in paragraph [00021], third line therein, it is noted that the recitation of “second transmission line 102b” should be rewritten as --second transmission line 120b-- for an appropriate characterization. Page 6, in paragraph [00024], 4th line therein and page 11 in paragraph [00042], 4th line therein, it is noted that --(Figure 1)-- should be inserted after “design 100”, respectively at these instances for an appropriate characterization. Page 6, in paragraph [00024], 6th line therein, note that “A different level means” should be rewritten as --A “different level” means-- for an appropriate description. Page 7, in paragraph [00025], last line therein, it is noted that “material 140” should be rewritten as --material 240-- for a proper characterization. Page 7, in paragraph [00026], 8th line therein; in paragraph [00027], last line therein; page 8, in paragraph [00028], last line therein; in paragraph [00030], 9th line therein; in paragraph [00031], last line therein; in paragraph [00032], last line therein; page 11, in paragraph [00042], 8th line therein; in paragraph [00044], third line therein; page 12, in paragraph [00045], 8th line therein: note that --(Figure 1)-- should be inserted after each instance of “130” for an appropriate characterization. Page 7, in paragraph [00026], 7th & 8th lines therein, note that the recitation of “the first transmission line and the second transmission line” should be rewritten as --the first transmission line 320a and the second transmission line 320b-- for an appropriate characterization. Page 8, in paragraph [00029], last line therein, it is noted that --320a and 320b, respectively-- should be inserted after “lines” for an appropriate characterization. Page 9, in paragraph [00033], 4th line therein, note that --(Figure 2)-- should be inserted after the first occurrence of “design 200” for an appropriate characterization; 7th & 8th lines therein, note that “the first transmission line and the second transmission line” should be rewritten as --the first transmission line 420a and the second transmission line 420b-- for an appropriate characterization. Page 9, in paragraph [00033], 8th line therein; in paragraph [0034], last line therein; in paragraph [00035], last line therein; in paragraph [00036], 8th line therein; page 10, in paragraph [00037], last line therein; in paragraph [00038], last line therein; in paragraph [00039], 8th line therein; page 11, in paragraph [00040], last line therein; in paragraph [00041], last line therein: note that --(Figure 2)-- should be inserted after each instance of “230” for an appropriate characterization. Page 10, in paragraph [00036], 10th & 13th lines therein, note that --(Figure 4A)-- should be inserted after each instance of “420b” for an appropriate characterization. Page 11, in paragraph [00043], 4th line therein, note that “first and second transmission lines” should be rewritten as -- first transmission line 520a and the second transmission line 520b-- for an appropriate characterization Page 12, in paragraph [00045], 5th line therein, note that “430’ ” should be rewritten as --530’-- for a proper characterization. Page 14, in paragraph [00055], 4th line therein, note that --3-- should be inserted prior to “B” and note that --4-- should be inserted prior to “C”, respectively for an appropriate characterization; 5th line therein, note that --5-- should be inserted prior to “B” for an appropriate characterization. It is noted that reference labels “310” in Figures 3A & 3B, reference label “410” in Figures 4A to 4C & reference label “510” in Figures 5A & 5B, respectively need to be explicitly described in the specification description of these drawing figures.  Appropriate correction is required.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-4 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 & 8 of U.S. Patent No. 9786976 (cited by applicants’).  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1 & 8 taken collectively substantially meet the limitations of application claims 1-4 under an “anticipation analysis” standard of obviousness double patenting. In particular, patent claim 8 recites that the high-k dielectric material covers “at least a portion” of “at least one” of the first or the second transmission line, such that the scope of coverage of the claim encompasses “partially” covering (i.e. by the at least a portion) each of the first and the second transmission lines (i.e. “at least one” encompasses “each”), thereby meeting the claim 1 limitation of the high-k dielectric partially covering each of the first transmission line and the second transmission line.
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-12; 13-20 are allowable over the closest prior art of record to Georgen et al (‘891) in that the Georgen et al reference does not teach the stacked arrangement of first and second transmission lines in conjunction with the arrangement of the high-k dielectric material and dielectric material as recited in independent claim 8 and Georgen et al does not teach the steps of plating the first and second transmission lines and depositing the high-k dielectric material and the dielectric material in a manner such as recited in independent claim 18. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Wu et al (‘151) is the parent patent.
Any inquiry concerning this communication should be directed to Benny Lee at telephone number 571 272 1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                         


B. Lee